Case 14-00471        Doc 49     Filed 12/31/18     Entered 12/31/18 17:05:05          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 00471
         Kendale Brian Quarles
         Rasheedah A Quarles
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/08/2014.

         2) The plan was confirmed on 03/20/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/09/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/04/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $11,350.54.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-00471             Doc 49       Filed 12/31/18    Entered 12/31/18 17:05:05                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                 $51,505.00
           Less amount refunded to debtor                            $1,169.78

 NET RECEIPTS:                                                                                        $50,335.22


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,900.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $2,029.22
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $5,929.22

 Attorney fees paid and disclosed by debtor:                       $100.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 7 Day Loans                           Unsecured      1,000.00            NA              NA            0.00       0.00
 Advocate Christ Medical Center        Unsecured         350.00           NA              NA            0.00       0.00
 American InfoSource LP                Unsecured         300.00        270.31          270.31        270.31        0.00
 American InfoSource LP                Unsecured         650.00        622.89          622.89        622.89        0.00
 American InfoSource LP                Unsecured         550.00        573.02          573.02        573.02        0.00
 American InfoSource LP                Unsecured           0.00        505.56          505.56        505.56        0.00
 American InfoSource LP as agent for   Unsecured      1,600.00         608.12          608.12        608.12        0.00
 AmeriCash Loans LLC                   Unsecured         800.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                  Unsecured         100.00         91.65           91.65          91.65       0.00
 Capital One Bank USA NA               Unsecured         300.00           NA              NA            0.00       0.00
 Cashnet USA                           Unsecured         700.00           NA              NA            0.00       0.00
 Cashnet USA                           Unsecured         900.00           NA              NA            0.00       0.00
 CastlePayDay.com                      Unsecured      2,000.00            NA              NA            0.00       0.00
 Chase Bank USA NA                     Unsecured         550.00           NA              NA            0.00       0.00
 Comcast                               Unsecured         100.00           NA              NA            0.00       0.00
 Follett                               Unsecured         100.00           NA              NA            0.00       0.00
 Hyde Park Dermatology                 Unsecured          75.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company       Unsecured         300.00        230.50          230.50        230.50        0.00
 Illinois Dept of Revenue 0414         Priority            0.00        273.00          273.00        273.00        0.00
 Keynote Consulting                    Unsecured           0.00        290.54          290.54           0.00       0.00
 Little Company Of Mary Hospital       Unsecured         500.00           NA              NA            0.00       0.00
 Mages & Price                         Unsecured         310.00           NA              NA            0.00       0.00
 Merrick Bank                          Unsecured         400.00        348.23          348.23        348.23        0.00
 MyNextDayCash                         Unsecured         300.00           NA              NA            0.00       0.00
 Plain Green Loans                     Unsecured         100.00           NA              NA            0.00       0.00
 Plain Green Loans                     Unsecured         300.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates         Unsecured         300.00        294.99          294.99        294.99        0.00
 Portfolio Recovery Associates         Unsecured         750.00        708.92          708.92        708.92        0.00
 Portfolio Recovery Associates         Unsecured         300.00        298.68          298.68        298.68        0.00
 Portfolio Recovery Associates         Unsecured         500.00        492.58          492.58        492.58        0.00
 Portfolio Recovery Associates         Unsecured           0.00        208.31          208.31        208.31        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-00471                 Doc 49   Filed 12/31/18    Entered 12/31/18 17:05:05              Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal        Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid          Paid
 Premier Bankcard                      Unsecured         450.00        451.13        451.13        451.13          0.00
 Quantum3 Group                        Unsecured         250.00        231.33        231.33        231.33          0.00
 Quantum3 Group                        Unsecured         600.00        583.70        583.70        583.70          0.00
 Quantum3 Group                        Unsecured         200.00        203.37        203.37        203.37          0.00
 Quantum3 Group                        Unsecured         800.00        779.12        779.12        779.12          0.00
 Quantum3 Group                        Unsecured         200.00        160.32        160.32        160.32          0.00
 Resurgent Capital Services            Unsecured      1,100.00       1,056.76      1,056.76      1,056.76          0.00
 Resurgent Capital Services            Unsecured         350.00        326.09        326.09        326.09          0.00
 Resurgent Capital Services            Unsecured         400.00        393.44        393.44        393.44          0.00
 Santander Consumer USA                Secured       30,055.32     30,055.32     30,055.32      30,055.32     2,681.17
 Sprint                                Unsecured          75.00           NA            NA            0.00         0.00
 TCF National Bank                     Unsecured         300.00           NA            NA            0.00         0.00
 TD Bank USA NA                        Unsecured         200.00        198.68        198.68        198.68          0.00
 University of Chicago                 Unsecured         800.00           NA            NA            0.00         0.00
 US Fast Cash                          Unsecured         500.00           NA            NA            0.00         0.00
 Village of Lagrange                   Unsecured         100.00           NA            NA            0.00         0.00
 Zingo Cash                            Unsecured      1,000.00       1,758.81      1,758.81      1,758.81          0.00
 Zingo Cash                            Unsecured         900.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                  $0.00
       Mortgage Arrearage                                          $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                $30,055.32         $30,055.32              $2,681.17
       All Other Secured                                           $0.00              $0.00                  $0.00
 TOTAL SECURED:                                               $30,055.32         $30,055.32              $2,681.17

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                    $0.00              $0.00                  $0.00
        All Other Priority                                        $273.00            $273.00                  $0.00
 TOTAL PRIORITY:                                                  $273.00            $273.00                  $0.00

 GENERAL UNSECURED PAYMENTS:                                  $11,687.05         $11,396.51                   $0.00


 Disbursements:

           Expenses of Administration                               $5,929.22
           Disbursements to Creditors                              $44,406.00

 TOTAL DISBURSEMENTS :                                                                              $50,335.22



UST Form 101-13-FR-S (9/1/2009)
Case 14-00471        Doc 49      Filed 12/31/18     Entered 12/31/18 17:05:05            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
